DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered. Applicant’s submission of a response on 11/15/2022 has been received and considered. In the response, Applicant amended claims 1, 6, 7, 11, 12, 19 and 20 and cancelled claims 9 – 10. Therefore, claims 1 – 4, 6 – 8 and 11 – 20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4 and 6 – 8 and 11 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea ‘“cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted). The Court in Alice noted that ‘“[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,...‘their character as a whole is directed to excluded subject matter.’”
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016).
As summarized in the 2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a system, method, and computer-readable medium for player ratings. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, “a computer-implemented game of a matching type” (p. 2 of specification). Representative claim 1 recites the following (with emphasis added):
Claim 1:  A computer device comprising:
a user interface controllable to display to a user a gameboard of multiple user selectable game elements of at least two types; and
a processor configured to:
generate a user activatable booster object for display on the user interface;
define on the gameboard a sort region associated with the user activatable booster object, the sort region comprising a group of sortable game elements of at least two types at respective tile locations in the sort region;
detect a user input to activate the booster object;
activate the booster object to generate a booster effect;
wherein the processor is further configured, on activation of the booster object, to generate the booster effect by detecting the group of game elements in the sort region defined on the gameboard; and
without removing the game elements from the sort region, sort the sortable game elements in the group place at least some of the sortable game elements of the region at new tile locations in the sort region in order to display all game elements of the group of a first matching type adjacent one another in the sort region and all game elements of the group of a second matching type adjacent one another to generate a sorted configuration of the game elements in the sort region; 
wherein the processor is configured to generate on the user interface a visual indication of the group of game elements in the region which visually distinguishes the game elements in group from the other game elements on the gameboard; and
wherein the processor is configured to detect a user input to move the region affected by the booster effect with respect to the gameboard, prior to activating the booster object, wherein the visual indication identifying the group is generated for each region affected by the booster effect as the user input is detected.
The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical features found in claims 19 (method) and 20 (computer program). It is clear that the inventive concept here is a gameboard with matching objects. Dependent claims 2 – 4 and 6 - 8 and 11 - 18 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., using a computer device, a user interface and a processor, which is addressed further below). The abstract idea may be viewed, for example, as: 
•    a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
•    a method of organizing human activities (e.g., detect user input) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
In Smith and Marco Guldenaar, the court found that gaming activities, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski. In essence, the claimed invention is comparable to a contest in which players are playing a board game, wherein the user matches objects to level up. This relates to managing personal relationships or interactions between people. 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Here, the claimed invention is directed to an improvement in the manner of playing a game, but there is no indication that this amounts to an improvement in the underlying computer technology or other technology or technical field. Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer device, a user interface and a processor to perform the abstract idea. The claimed elements relating to computer devices, processors are directed to generic and conventional computer elements that, when taken as a whole, perform the same functions as when taken individually.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that the amendments to the independent claims with the features of the dependent claims 9 and 10 would help overcome the 101 rejection. More specifically would define more particularly visualization and user engagement features within the board game, the Examiner respectfully disagrees. As mentioned during the interview and the previous advisory action, claims 9 and 10 were previously rejected under 101. The amendments would therefore not overcome the 101 rejection. As the claims are still directed to a gameboard with basic features of a computer (generating a visual indication on a user interface and graphical display) and are directed to game rules of a tile boardgame. Neither provides a sufficient practical application to demonstrate patent eligibility. 
The claimed invention encompasses an abstract idea in the form of mental processes, and/or certain methods of organizing human activity. The claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Here, the claimed invention is directed to an improvement in the manner of playing a game, but there is no indication that this amounts to an improvement in the underlying computer technology or other technology or technical field. Fundamentally, therefore, the game requires no more than routine data management and display, which our reviewing court has found ineligible of patent protection. See Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350, 1355 (Fed. Cir. 2016) (holding that merely selection information, by content or course, for collection, storage, analysis, and display, without requiring a new source or type of information, or new techniques for analyzing it, is insufficient to transform an abstract idea into a patent-eligible application of the idea). 
Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a
computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution
activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Therefore, the 101 rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715